Citation Nr: 0326288	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  01-07 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to an increased evaluation for ankylosis of 
the left elbow, currently evaluated as 30 percent disabling. 

3.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the left arm with partial ulnar paralysis, 
currently evaluated as 30 percent disabling. 

4.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the left thigh with partial sciatic 
paralysis, currently evaluated as 20 percent disabling. 

5.  Entitlement to an increased evaluation for multiple shell 
fragment wounds of the right thigh, currently evaluated as 10 
percent disabling.  

6.  Entitlement to an increased evaluation for residuals of a 
fracture and shell fragment wound of the sacrum, currently 
evaluated as 10 percent disabling.  

7.  Entitlement to a total disability evaluation on the basis 
of individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from July 1943 to August 1946.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision prepared in April 
2001 and issued to the veteran in May 2001 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  In that decision, the RO denied entitlement to 
service connection for hepatitis C, denied the veteran's 
claims for increased evaluations for his service-connected 
disabilities, and denied entitlement to TDIU.  The veteran 
submitted a timely notice of disagreement in May 2001 and, 
following the issuance of a statement of the case (SOC) in 
August 2001, the veteran's timely substantive appeal was 
received in August 2001.

It is also contended that the veteran is entitled to a 
separate award of service connection and evaluation for a 
scar on the medial surface of the left elbow.  The veteran, 
through his representative, also contends that he is entitled 
to service connection for the residuals of a wound to the 
left palm, and further notes that the evaluation of that 
disability, if service connection should be granted, would be 
intertwined with the evaluation of the veteran's left ulnar 
nerve injury.  Therefore, these claims are addressed in the 
REMAND appended to this decision.  

In an August 2003 statement, the veteran's representative 
raised a contention that the veteran is entitled to service 
connection and a separate disability evaluation for shell 
fragment wounds and muscle injury to the left calf.  
Currently, the veteran has not been awarded service 
connection for any left leg disorder other than for service-
connected left thigh injury with sciatic nerve disability.  
The claim for service connection for left calf injury has not 
been submitted to the RO, and is not before the Board on 
appeal at this time.  This claim is REFERRED to the RO.  The 
veteran's representative also alleges that the veteran is 
entitled to service connection for a lacerating scalp wound.  
This claim also is REFERRED to the RO.     

The veteran has clearly indicated that he wishes to seek 
service connection for a nerve disorder of the right lower 
extremity, and has indicated his disagreement with the RO's 
failure to adjudicate such a claim.  The Board notes that the 
discussion of peripheral neuropathy in the July 2002 
supplement statement of the case (SSOC) was, in effect, a 
rating determination that no grant of separate service 
connection for that disorder was required.  As the veteran 
has expressed his disagreement with the RO's inaction as to 
this claim, the veteran is entitled to a SOC addressing the 
issue.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The representative contends that the evaluation for residuals 
of a fracture of the sacrum should be separated from the 
evaluation of residuals of a shell fragment wound to the 
back.  That claim is inextricably intertwined with the 
veteran's claim for an increased evaluation for residuals of 
a fracture and shell fragment wound of the sacrum.  This 
claim is addressed in the REMAND appended to this decision.
The veteran requested a Travel Board hearing.  The veteran 
later withdrew that request by a written statement received 
in July 2002.  The withdrawal of that hearing request is 
valid, and appellate review may proceed.

The representative contends that the bilateral factor should 
be considered, as the veteran had wounds to both lower 
extremities and the left elbow.  Each of these contentions is 
REFERRED to the RO for any necessary action.

The claim of entitlement to service connection for hepatitis 
C and the claims of entitlement to increased evaluations of 
residuals of a gunshot wound of the left arm with partial 
ulnar paralysis, for multiple shell fragment wounds of the 
right thigh, and for residuals of a fracture and shell 
fragment wound of the sacrum, and the claim for TDIU, are 
addressed in the REMAND appended to this decision.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claims, and all 
evidence necessary for an equitable disposition of the claims 
addressed in this decision has been obtained.

2.  The veteran's service-connected left elbow disability is 
manifested by complete ankylosis of the left elbow at 90 
degrees, with no flexion or extension.

3.  The veteran's residuals of a service-connected gunshot 
wound to the left thigh with partial sciatic nerve paralysis 
are manifested by normal gait, ability to stand on the toes 
and lift the left heel off the ground, 5/5 strength on left 
plantar flexion, but the service-connected left thigh 
disability is not manifested by complaints of pain, loss of 
strength, or fatigue on use of the left leg.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for service-connected ankylosis of the left (minor) elbow are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5205, 
5206-13 (2002).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of a gunshot wound of the left thigh with 
partial sciatic paralysis are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.40, 
4.45, 4.56, 4.124a, Diagnostic Code 8520, 4.73, Diagnostic 
Codes 5313-5318 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to increased 
evaluations for his service-connected left elbow and left 
thigh disabilities.  

Duty to assist and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The final rule implementing the VCAA 
was published on August 29, 2001.  66 Fed. Reg. 45,620, et 
seq. (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The change in the 
law is applicable to this claim.

The VCAA describes certain duties owed by VA to a claimant.  
First, VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Second, VA has a duty to assist 
the veteran in obtaining the evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  In this regard, the veteran has been provided VA 
examinations.  He has not identified any additional private 
or non-VA clinical records which might be relevant.  

In this case, VA's duty to notify the veteran of the evidence 
and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining evidence were met in several ways.  The veteran was 
initially advised of the general provisions of the VCAA, and 
VA's duties to the veteran, by a letter issued to the veteran 
by the RO in December 2000.  This communication also advised 
the veteran that he had one year to identify or submit 
evidence to substantiate his claims.  

The veteran was advised, by an August 2002 SOC and by a July 
2002 SSOC, of the criteria for an evaluation in excess of 30 
percent for ankylosis of the elbow and of the criteria for an 
evaluation in excess of 20 percent for left thigh disability 
under Diagnostic Code 8520, applicable to sciatic nerve 
disability, or under Diagnostic Codes 5314 for muscle injury.  
Therefore, the Board finds that VA's duty to notify the 
veteran has been fully satisfied.  See Quartuccio, supra.

The December 2000 letter which notified the veteran of the 
provisions of the VCAA essentially complied with the recent 
holding of Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), which indicated that 30 days notice, under the 
provisions of 38 C.F.R. § 19.9(a)(2)(ii), is invalid to the 
extent it provides a claimant "not less than 30 days" to 
respond to a VCAA notification letter sent by the Board 
because it is contrary to 38 U.S.C.A. § 5103(b), which 
provides a claimant one year to submit evidence.  The Board 
notes that more than one year has elapsed since the veteran 
was provided with the December 2000 notice that he could 
submit or identify evidence for a year following the notice 
and that such evidence would be considered in adjudicating 
the claim.   

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Adjudication of the claims may 
proceed, consistent with the VCAA.

Analysis

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In order to evaluate the level of disability and any 
changes, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).

1.  Claim for evaluation in excess of 30 percent for 
ankylosis, left elbow

On VA examination conducted in March 2001, the veteran 
reported that he had a fused left elbow.  The veteran had no 
flexion or extension of the left elbow.  However, pronation 
and supination were essentially normal.  He denied weakness 
of grip.  He reported that the elbow ached in bad weather.  
The elbow was ankylosed at 90 degrees.  The examiner stated 
that there was absolutely no movement at all, in extension or 
flexion, of the left elbow.  There was a surgical scar 
posteriorly measuring 7 centimeters in length.  This scar was 
well-healed with no tenderness or adhesions.  The examiner 
concluded that the veteran had a gunshot wound of the left 
arm with ankylosis of the left elbow.

In an informal hearing presentation dated in August 2003, the 
veteran's representative contends that the veteran needs the 
criteria for a 40 percent evaluation under Diagnostic Code 
5205.  

The veteran's service medical records reflect that a half-
track in which he was riding struck a land mine.  The veteran 
sustained multiple injuries, including comminuted fractures 
of the left humerus just above the elbow and of the left ulna 
and olecranon process.  The left arm fractures were treated 
with fixation of the left elbow in flexion with metallic 
screws and wires.  Service connection was granted for 
ankylosis of the left elbow, in favorable flexion, as of the 
day following the veteran's service discharge in August 1946.  
A 30 percent evaluation was assigned under Diagnostic Code 
5202 for the veteran's favorable ankylosis of the left 
(minor) elbow.  That 30 percent evaluation remained in effect 
under Diagnostic Code 5205 when the veteran submitted he 
claim for increase underlying this appeal.

Diagnostic Code 5205 provides that ankylosis of the elbow 
warrants a 30 percent (minor elbow) or 40 percent evaluation 
(major elbow) if it is favorable, at an angle between 90 and 
70 degrees and warrants a 40 percent (minor elbow) or 50 
percent evaluation (major elbow) if it is intermediate, at an 
angle more than 90 degrees or between 70 and 50 degrees; and 
warrants a 50 percent (minor elbow) or 60 percent evaluation 
(major elbow) if it is unfavorable, at an angle of less than 
50 degrees or with complete loss of supination or pronation.  
38 C.F.R. § 4.71a.

In this case, the evidence reflects that the veteran's elbow 
is ankylosed at 90 degrees.  Favorable elbow ankylosis, 
warranting a 30 percent evaluation, is described as ankylosis 
at an angle between 90 degrees and 70 degrees.  In this case, 
the only current evidence reflects that the veteran's left 
elbow is at 90 degrees, but the angle is not less than 90 
degrees.  Intermediate ankylosis is ankylosis at angle of 
more than 90 degrees, or between 50 and 70 degrees.  

The evidence does not establish that the left elbow ankylosis 
is at an angle of more than 90 degrees, so as to warrant a 40 
percent evaluation for the minor upper extremity.  As 
ankylosis is at 90 degrees, which is between 90 degrees and 
70 degrees, the preponderance of the evidence is against the 
claim, and an evaluation in excess of 30 percent is denied.

2.  Claim for increased evaluation in excess of 20 percent 
for left thigh injury

The service medical records reveal that the veteran sustained 
multiple penetrating wounds of the left thigh in March 1945.  
The summary of May 1946 hospitalization reflects that scars 
over the lateral aspect of the left thigh were well-healed. 
There was no neurologic or muscle weakness of the left lower 
extremity on examination.

By a rating decision dated in November 1947, the veteran was 
granted service connection for residuals, gunshot wound, left 
thigh, with partial paralysis, sciatic nerve, and that 
disability was evaluated as 20 percent disabling under 
Diagnostic Code 8520.  As this rating has been in effect for 
more than 20 years, it is a protected rating, and cannot be 
reduced, except upon a showing of fraud on the part of the 
veteran, or other circumstances not present in this case.  
38 C.F.R. § 3.951(b) (2002).

On VA examination conducted in March 2001, two small shrapnel 
fragment wound scars were present on the posterolateral left 
thigh.  One scar measured 4 centimeters by 0.5 centimeter.  
The other scar, just above the knee, was approximately 2 
centimeters in length.  The examiner specifically noted that 
this scar was so well-healed that it was difficult to 
measure.  There was no tissue loss or muscle loss.  The 
muscles of the right thigh and left thigh were equal in size.  
The veteran had a normal gait.  He was able to lift his left 
heel off the floor and stand on his toes on the left.  He 
denied pain in the left lower extremity.  There was no 
abnormality of muscle strength in the left lower extremity.    

Under DC 8520, moderate neuropathy warrants a 20 percent 
evaluation.  Moderately severe neuropathy warrants a 40 
percent evaluation.  Complete paralysis of the sciatic nerve 
warrants an 80 percent evaluation.  In this case, there is no 
apparent loss of strength, no foot drop, no muscle atrophy, 
and no observable neurological deficit in the left thigh.  In 
fact, there are no current manifestations of left sciatic 
nerve impairment.  Review of the clinical records reflects 
that, following the veteran's treatment for traumatic 
injuries, right sciatic neuropathy was diagnosed in service.  
No findings of left lower extremity neurological or muscle 
injury were noted, other that fragment wound scars of the 
left thigh.  It appears that the RO's award of service 
connection for left sciatic neuropathy was an error.  
However, as this award of service connection has been in 
effect for more than 20 years, that award is protected, and 
cannot be reduced, since the record clearly reflects that 
there was no fraud or other action on the veteran's part in 
obtaining this evaluation.  

Although the preponderance of the evidence is clearly against 
an evaluation in excess of 20 percent for lower left 
extremity moderate neuropathy, since there are no current 
manifestations of that disability, the Board has considered 
whether the veteran might be entitled to an evaluation in 
excess of 20 percent under any other diagnostic code 
applicable to the veteran's left thigh shell fragment wounds.

The veteran has not complained of neuritis or neuralgia of 
the left leg, so an increased evaluation based on such 
symptomatology is not warranted.  38 C.F.R. § 4.124a.  The 
Board has considered whether the veteran might be entitled to 
an evaluation in excess of 20 percent for left thigh 
disability based on evaluation of muscle injury.  38 C.F.R. § 
4.56 sets forth certain factors for consideration in the 
rating of residuals of gunshot and shell fragment wounds.  
However, the service medical records do not reflect that the 
veteran's left thigh injuries involved an open comminuted 
fracture with muscle or tendon damage, any through-and-
through injury with muscle damage, or other in-service injury 
warranting a finding of more than moderate injury of any 
muscle group.  

The clinical evidence and the veteran's own statements and 
reports on examination establish that the veteran does not 
now manifest any of the cardinal signs and symptoms of muscle 
disability, such as loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, or uncertainty of movement as to the left thigh 
or knee.  The service medical records establish that there 
was no through-and-through or deep penetrating wound in the 
left thigh, and there was no debridement, prolonged 
infection, tissue sloughing, or intramuscular scarring.  The 
current findings reflect that there are no indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with the right side 
demonstrate no evidence of impairment.  The veteran's scars 
are shown to be small, and are not ragged, depressed or 
adherent.  

The diagnostic codes governing evaluation of the muscles of 
the pelvic girdle and thigh, at 38 C.F.R. § 4.73, Diagnostic 
Codes 5313 to 5318, provide that an evaluation in excess of 
20 percent is warranted with evidence of moderately severe or 
severe muscle injury.  The veteran himself does not contend 
that he had moderately severe or severe muscle injury of any 
muscle group of the left thigh.  The clinical evidence in 
service does not support findings consistent with moderately 
severe or severe muscle injury of the left thigh.  The 
clinical evidence discloses no current manifestation, 
symptoms, or complaints consistent with moderately severe or 
severe muscle injury of the left thigh.  

Since the veteran's current 20 percent evaluation under 
Diagnostic Code 8520 is for neurologic impairment, and the 
function of the skin is different from the function of the 
nerves, it appears that the veteran could seek a separate 
grant of service connection and a separate compensable 
evaluation for the scars of the left thigh.  As this decision 
does not preclude such a claim, consideration of an 
evaluation in excess of 20 percent under 38 C.F.R. § 4.118 is 
not necessary as part of this appeal.

There is no evidence of left thigh disability, other than two 
small scars, one of which is difficult to measure because it 
is so well-healed.  There is no evidence to suggest that an 
evaluation in excess of 20 percent might be available under 
any potentially applicable diagnostic code.  The evidence is 
not in equipoise to warrant a more favorable determination 
through resolution of reasonable doubt in the veteran's 
favor.  38 U.S.C.A. § 5107(b).  

 As the clinical evidence of record clearly demonstrates that 
the 20 percent protected evaluation now assigned for sciatic 
nerve impairment is more favorable to the veteran than an 
evaluation available under any other applicable diagnostic 
code, remand of this claim for further development could not 
result in a more favorable determination for the veteran, and 
is not required under the VCAA.  As a result of the 
development that has been attempted and completed, there is 
no reasonable possibility that further assistance will aid in 
substantiating the claim.  As such, further development is 
not necessary to meet the requirements of 38 U.S.C.A. §§ 5103 
and 5103A.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).




ORDER

The appeal for an evaluation in excess of 30 percent for left 
(minor) elbow ankylosis is denied. 

The appeal for an evaluation in excess of 20 percent for 
residuals of a gunshot wound of the left thigh with partial 
sciatic paralysis is denied.


REMAND

The veteran's representative contends that the veteran may 
have attempted to withdraw the claim of entitlement to 
service connection for hepatitis C.  In a statement received 
in September 2001, the veteran stated that he wished to 
postpone the appeal of a decision on hepatitis C until more 
evidence was obtained.  The RO should clarify whether the 
veteran wishes to continue to appeal this claim.  If the 
veteran wishes to proceed with the appeal, further 
development of the veteran's contention that he was exposed 
to hepatitis C as a result of transfusions required to treat 
service-connected disabilities is required, to include 
obtaining detailed medical history related to transfusions or 
other exposure to hepatitis C and medical opinion as needed.  

The veteran's representative contends that the VA 
examinations did not evaluate the veteran's disability of the 
left arm with partial ulnar paralysis for griffin claw 
deformity, which warrants an evaluation higher than that 
currently assigned for the veteran's partial ulnar nerve 
paralysis.  The veteran should be afforded additional medical 
examination.  

In this regard, the Board noted, in the Introduction, above, 
that the veteran has, on appeal, raised a claim of 
entitlement to service connection for residuals of a wound to 
the left palm.  Because a wound to the left palm, if service-
connected, may affect the functions of the fingers of the 
left hand, just as the veteran's service-connected partial 
left ulnar nerve paralysis may affect the functions of the 
fingers of the left hand, these claims are inextricably 
intertwined.  Adjudication of the claim for an increased 
evaluation for left ulnar nerve paralysis cannot be completed 
until the RO adjudicates the claim of entitlement to service 
connection for residuals of a wound, left palm. 

As noted in the Introduction, the veteran has disagreed with 
the RO's assignment of a 10 percent evaluation for all 
service-connected right lower extremity disability, 
asserting, in essence, that he is entitled to an evaluation 
in excess of 10 percent because peripheral neuropathy is 
present or that he is entitled to separate evaluations for 
right lower extremity scars and peripheral neuropathy.  Where 
a claimant files a notice of disagreement and the RO has not 
issued a SOC, the issue must be remanded to the RO for 
issuance of the SOC.  Manlincon v. West, 12 Vet. App.  238 
(1999).  The Board notes that, after the RO provides the 
veteran with a SOC which addresses whether the service-
connected right lower extremity disability includes 
peripheral neuropathy, and, if so, how that disability is 
evaluated, the veteran must submit a timely substantive 
appeal for the Board to have jurisdiction of the claim.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.300-20.306 (2002).

The veteran's representative contends, as noted in the 
Introduction, above, that the veteran is entitled to an 
evaluation in excess of 10 percent for multiple shell 
fragment wounds of the right thigh.  The provisions of 38 
C.F.R. § 4.14 preclude the assignment of separate ratings for 
the same manifestations under different diagnoses.  The 
critical element is that none of the symptomatology for any 
of the conditions is duplicative of or overlapping with 
symptomatology of the other conditions.  Esteban v. Brown, 6 
Vet. App. 259 (1995).  It is not clear whether the RO 
considered whether the elements and factors of disability 
presented by the shell fragment wounds includes nerve, 
muscle, and scar injuries which may be separately evaluated.  
The Board agrees that such consideration, and development of 
any additional medical evidence necessary for such 
consideration, is required.  

In addition, the Board notes that the rating criteria for the 
skin were revised effective August 30, 2002.  See 67 Fed. 
Reg. 49,590-49,599 (July 31, 2002)(to be codified as amended 
at 38 C.F.R. § 4.118).  It is does not appear that the 
veteran has received notice of the revised criteria for 
evaluating skin disabilities.  

Similarly, the veteran contends, through his representative, 
that he is entitled to a separate evaluation for the 
residuals of a fracture of the pelvis and for the residuals 
of the shell fragment wound of the sacrum which cause the 
fracture.  It is not clear from the evidence that the 
examiner considered whether there were residuals of the 
pelvic fracture and/or of the shell fragment wound.  Further 
clinical evidence is required.

The veteran has also claimed entitlement to TDIU, and that 
claim should be deferred until each of the other claims has 
been adjudicated.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should specifically inform the 
veteran of the enactment of the VCAA, 
inform him of the provisions of the VCAA, 
advise him of his responsibilities and of 
VA's responsibilities as to development 
of the evidence, and notify him of the 
evidence required to substantiate his 
claims, and advise him of the evidence 
needed to substantiate each of the 
claims.  

The RO should specifically advise the 
veteran about the old and new versions of 
the regulations applicable to skin (scar) 
disabilities, and of the regulations 
governing evaluation for loss of motion 
of the digits, both of which were revised 
during the pendency of this appeal.  
38 C.F.R. § 4.118, as in effect prior to 
and from August 30, 2002; 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5216 to 5230, 
as in effect prior to and from August 26, 
2002.  

The RO should specifically advise the 
veteran of the period of time in which he 
may timely submit or identify evidence 
which might substantiate his claims, and 
the RO should specifically advise the 
veteran as to when that period ends.

2.  The RO should ask the veteran to 
clarify whether he does or does not wish 
to continue the appeal for service 
connection for hepatitis C.  If he does, 
the RO should conduct appropriate 
development, to include asking the 
veteran to provide a list of all surgical 
procedures he has undergone since 
service.  He should identify the 
facility, VA or non-VA, at which each 
procedure was performed.  The RO should 
obtain the surgical report for each 
procedure.  The claim should then be 
referred to a reviewer with knowledge of 
hepatitis C.  The reviewer should be 
asked to provide an opinion as to whether 
it is at least as likely as not that the 
veteran's hepatitis C was incurred in 
service or as a result of treatment 
including blood transfusion for service-
connected disability.  

3.  With respect to the claim of 
entitlement to an evaluation in excess of 
10 percent for scars and service 
connection for peripheral neuropathy of 
the right lower extremity, the RO should 
determine whether the veteran is entitled 
to a separate grant of service connection 
and separate disability evaluation for 
peripheral neuropathy or whether the 
evaluation for service-connected right 
lower extremity disability includes 
evaluation for disability due to 
peripheral neuropathy.  If service 
connection or a separate evaluation for 
peripheral neuropathy is not granted, the 
RO should issue a SOC which addresses 
that claim and describes how disability 
of the right lower extremity was 
evaluated.  If the RO determines that 
further VA examination is required prior 
to issuance of a SOC or SSOC, such 
development should be completed, and then 
the SOC or SSOC should be issued.  If VA 
examination of the right lower extremity 
is combined with VA examination of the 
left arm and sacrum, the appropriate 
questions for the examiner should be 
added to the questions described in 
paragraph #7 below.  

4.  The RO should afford the veteran the 
opportunity to identify any VA or private 
clinical records which are not currently 
associated with the claims file which 
might assist him to establish any of the 
claims on appeal, and should obtain the 
veteran's current VA clinical records 
from March 2001 to the present, and any 
other VA treatment records or private 
treatment records not yet associated with 
the claims files which the veteran 
believes may be relevant.  

5.  The RO should afford the veteran 
another opportunity to submit alternative 
evidence regarding the severity of the 
service-connected disabilities, including 
statements from friends, former employers 
or co-workers, written opinions from 
physicians or other health care 
providers, reports from examinations for 
insurance purposes, and the like. 

6.  The veteran should be afforded 
special orthopedic, skin, and 
neurological examinations in order to 
determine the current nature and 
severity of residuals of shell fragment 
wounds of the left arm with partial 
ulnar paralysis, left palm, right thigh, 
and sacrum, including whether there is 
(a) muscle injury, (b) nerve injury, (c) 
a painful scar, (d) a scar which limits 
motion or function, (e) an unstable 
scar, or (f) any retained shell 
fragment; and, whether the injuries 
found result in pain, limitation of 
motion, or other residuals.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).
Each scar should be evaluated under each 
and every applicable diagnostic code to 
determine if a scar or scars of the 
sacrum, right thigh, left arm, or left 
palm, if found, meets the criterion or 
criteria of any diagnostic code, and the 
examiner should specifically state, as 
to each scar, whether the veteran has 
subjective complaints, whether there are 
objective signs of pain (either with 
palpation or with use of the body), 
limitation of motion, or other effects 
on function.
In particular, to the extent possible, 
the examiner(s) should respond to the 
following:  
(a)	Left upper extremity.  Are there 
objective manifestations of a left 
palm injury?  Does an injury of the 
left arm, forearm, or palm, result in 
nerve injury, weakness, or other 
factor of neurological disability?  If 
so, describe such injury in detail, 
including describing the range of 
motion of each digit of the left hand.  
(b)	Sacrum.  Are there current 
residuals of a fracture or shell 
fragment wound of the sacrum?  Is 
there any scar associated with an 
injury to the sacrum?  Does any scar 
of the sacrum or back limit motion or 
cause pain on motion, or is any such 
scar painful?  Does any residual of a 
sacral fracture or shell fragment 
wound result in any muscle group 
injury or nerve injury, weakness, or 
other factor of neurological 
disability?  
(c)	Right thigh.  Are there any current 
residuals of shell fragment wounds, to 
include pain on motion, limitation of 
motion, pain, fatigue, fatigue on use, 
or pain or tenderness, or neurologic 
disability?  
7.  After all development described above 
has been undertaken, the RO should 
determine whether any additional 
development is needed.  When all 
appropriate and necessary development has 
been conducted, the claims for service 
connection and for increased evaluations 
should be readjudicated, and, finally the 
deferred claim for TDIU should be 
adjudicated.  

8.  If any decision remains adverse to 
the veteran, a SOC or SSOC should be 
issued.  The SOC or SSOC should include 
discussion of Esteban, supra.  In that 
SOC or SSOC, the RO should review the 
actions taken by VA to assist the veteran 
in the development of his claim and 
advise the veteran of the time period 
available for response.  If the SOC 
includes any issue for which a 
substantive appeal has not yet been 
submitted, the veteran should be 
specifically informed of the need to 
timely file a substantive appeal if he 
desires appellate review of that claim, 
and the RO should advise the veteran as 
to when the opportunity to file a timely 
substantive appeal expires.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



